Exhibit 10.10

SOC TELEMED, INC.

2020 EQUITY INCENTIVE PLAN

1. Purposes of the Plan. The purposes of this Plan are (a) to attract and retain
the best available personnel to ensure the Company’s success and accomplish the
Company’s goals; (b) to incentivize Employees, Directors and Independent
Contractors with long-term equity-based compensation to align their interests
with the Company’s stockholders, and (c) to promote the success of the Company’s
business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.

2. Definitions. As used herein, the following definitions will apply:

(a) “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.

(b) “Affiliate” means (i) an entity other than a Subsidiary which, together with
the Company, is under common control of a third person or entity and (ii) an
entity other than a Subsidiary in which the Company and/or one or more
Subsidiaries own a controlling interest.

(c) “Applicable Laws” means all applicable laws, rules, regulations and
requirements, including, but not limited to, all applicable U.S. federal or
state laws, rules and regulations, the rules and regulations of any stock
exchange or quotation system on which the Common Stock is listed or quoted, and
the applicable laws, rules and regulations of any other country or jurisdiction
where Awards are, or will be, granted under the Plan or Participants reside or
provide services to the Company or any Parent or Subsidiary of the Company, as
such laws, rules, and regulations shall be in effect from time to time.

(d) “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units or Performance Shares.

(e) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

(f) “Board” means the Board of Directors of the Company.

(g) “Cause” means, with respect to the termination of a Participant’s status as
a Service Provider, except as otherwise defined in an Award Agreement, (i) in
the case where there is no employment agreement, consulting agreement, change in
control agreement or similar agreement in effect between the Company or an
Affiliate of the Company and the Participant at the time of the grant of the
Award (or where there is such an agreement but it does not define “cause” (or
words of like import) or where it only applies upon the occurrence of a change
in control and one has not yet taken place): (A) any material breach by
Participant of any material written agreement between Participant and the
Company; (B) any failure by Participant to comply with the Company’s material
written policies or rules as they may be in effect from time to time; (C)
neglect or persistent unsatisfactory performance of Participant’s duties; (D)
Participant’s repeated failure to follow reasonable and lawful instructions from
the Board or Chief Executive Officer; (E) Participant’s indictment for,
conviction of, or plea of guilty or nolo contendere to, any felony or crime that
results in, or is reasonably expected to result in, a material adverse effect on
the business or reputation of the Company; (F) Participant’s commission of or
participation in an act of fraud against the Company; (G) Participant’s
intentional material damage to the Company’s business, property or reputation;
or (H) Participant’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom the
Participant owes an obligation of nondisclosure as a result of his or her
relationship with the Company; or (ii) in the case where there is an employment
agreement, consulting agreement, change in control agreement or similar
agreement in effect between the Company or an Affiliate and the Participant at
the time of the grant of the Award that defines “cause” (or words of like
import), “cause” as defined under such agreement; provided, however, that with
regard to any agreement under which the definition of “cause” only applies on
occurrence of a change in control, such definition of “cause” shall not apply
until a change in control actually takes place and then only with regard to a
termination thereafter. For purposes of clarity, a termination without “Cause”
does not include any termination that occurs solely as a result of Participant’s

 

death or Disability. The determination as to whether a Participant’s status as a
Service Provider for purposes of the Plan has been terminated for Cause shall be
made in good faith by the Company and shall be final and binding on the
Participant. The foregoing definition does not in any way limit the Company’s
ability (or that of any Parent or Subsidiary or any successor thereto, as
appropriate) to terminate a Participant’s employment or consulting relationship
at any time, subject to Applicable Laws.

(h) “Change in Control” except as may otherwise be provided in an Award
Agreement or other applicable agreement, means the occurrence of any of the
following:

(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if the Company’s
stockholders immediately prior to such merger, consolidation or reorganization
cease to directly or indirectly own immediately after such merger, consolidation
or reorganization at least a majority of the combined voting power of the
continuing or surviving entity’s securities outstanding immediately after such
merger, consolidation or reorganization;

(ii) The consummation of the sale, transfer or other disposition of all or
substantially all of the Company’s assets (other than (x) to a corporation or
other entity of which at least a majority of its combined voting power is owned
directly or indirectly by the Company, (y) to a corporation or other entity
owned directly or indirectly by the shareholders of the Company in substantially
the same proportions as their ownership of Common Stock or (z) to a continuing
or surviving entity described in Section 2(h)(i) in connection with a merger,
consolidation or reorganization which does not result in a Change in Control
under Section 2(h)(i));

(iii) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or

(iv) The consummation of any transaction as a result of which any Person becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing at least fifty
percent (50%) of the total voting power represented by the Company’s then
outstanding voting securities. For purposes of this Section 2(h), the term
“Person” shall have the same meaning as when used in Sections 13(d) and 14(d) of
the Exchange Act but shall exclude:

(1) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or an affiliate of the Company;

(2) a corporation or other entity owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of Common Stock;

(3) the Company; and

(4) a corporation or other entity of which at least a majority of its combined
voting power is owned directly or indirectly by the Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transactions. In addition, if
any Person (as defined above) is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered to cause a Change in Control. If required for compliance
with Code Section 409A, in no event will a Change in Control be deemed to have
occurred if such transaction is not also a “change in the ownership or effective
control of” the Company or “a change in the ownership of a substantial portion
of the assets of” the Company as determined under Treasury Regulation Section
1.409A-3(i)(5) (without regard to any alternative definition thereunder).

(i) “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

(j) “Code Section 409A” means Section 409A of the Code, as amended from time to
time, including the guidance and regulations promulgated thereunder and
successor provisions, guidance and regulations thereto.

2

(k) “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.

(l) “Common Stock” means the Class A common stock of the Company, par value
$0.0001 per share.

(m) “Company” means SOC Telemed, Inc., a Delaware corporation, or any successor
thereto.

(n) “Director” means a member of the Board.

(o) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

(p) “Effective Date” means October 30, 2020.

(q) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s) “Exchange Program” means a program under which outstanding Awards are
amended to provide for a lower exercise price or surrendered or cancelled in
exchange for (i) Awards with a lower exercise price, (ii) a different type of
Award or awards under a different equity incentive plan, (iii) cash, or (iv) a
combination of (i), (ii) and/or (iii). Notwithstanding the preceding, the term
Exchange Program does not include (A) any action described in Section 14 or any
action taken in connection with a Change in Control transaction nor (B) any
transfer or other disposition permitted under Section 13. For the purpose of
clarity, each of the actions described in the prior sentence, none of which
constitute an Exchange Program, may be undertaken (or authorized) by the
Administrator in its sole discretion without approval by the Company’s
stockholders.

(t) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, its Fair Market Value will be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the day of determination, as reported in such source as
the Administrator deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
day of determination, as reported in such source as the Administrator deems
reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator in compliance
with Applicable Laws and regulations and in a manner that complies with Code
Section 409A.

(u) “Fiscal Year” means the fiscal year of the Company.

(v) “Incentive Stock Option” means an Option that by its terms qualifies and is
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

(w) “Independent Contractor” means any person, including an advisor, consultant
or agent, engaged by the Company or a Parent or Subsidiary to render services to
such entity or who renders, or has rendered, services to the Company, or any
Parent, Subsidiary or Affiliate and is compensated for such services.

(x) “Inside Director” means a Director who is an Employee.

(y) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(z) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

3

(aa) “Option” means a stock option granted pursuant to the Plan.

(bb) “Outside Director” means a Director who is not an Employee.

(cc) “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of the corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. A corporation that attains the status of a Parent on a date after
the adoption of the Plan shall be considered a Parent commencing as of such
date.

(dd) “Participant” means the holder of an outstanding Award.

(ee) “Performance Goal” means a formula or standard determined by the
Administrator with respect to each Performance Period based on one or more of
the following criteria and any adjustment(s) thereto established by the
Administrator: (1) sales or non-sales revenue; (2) return on revenues; (3)
operating income; (4) income or earnings including operating income; (5) income
or earnings before or after taxes, interest, depreciation and/or amortization;
(6) income or earnings from continuing operations; (7) net income; (8) pre-tax
income or after-tax income; (9) net income excluding amortization of intangible
assets, depreciation and impairment of goodwill and intangible assets and/or
excluding charges attributable to the adoption of new accounting pronouncements;
(10) raising of financing or fundraising; (11) project financing; (12) revenue
backlog; (13) gross margin; (14) operating margin or profit margin; (15) capital
expenditures, cost targets, reductions and savings and expense management; (16)
return on assets (gross or net), return on investment, return on capital, or
return on stockholder equity; (17) cash flow, free cash flow, cash flow return
on investment (discounted or otherwise), net cash provided by operations, or
cash flow in excess of cost of capital; (18) performance warranty and/or
guarantee claims; (19) stock price or total stockholder return; (20) earnings or
book value per share (basic or diluted); (21) economic value created; (22)
pre-tax profit or after-tax profit; (23) strategic business criteria, consisting
of one or more objectives based on meeting specified market penetration or
market share, completion of strategic agreements such as licenses, joint
ventures, acquisitions, and the like, geographic business expansion, objective
customer satisfaction or information technology goals, intellectual property
asset metrics; (24) objective goals relating to divestitures, joint ventures,
mergers, acquisitions and similar transactions; (25) objective goals relating to
staff management, results from staff attitude and/or opinion surveys, staff
satisfaction scores, staff safety, staff accident and/or injury rates,
compliance, headcount, performance management, completion of critical staff
training initiatives; (26) objective goals relating to projects, including
project completion, timing and/or achievement of milestones, project budget,
technical progress against work plans; and (27) enterprise resource planning.
Awards issued to Participants may take into account other criteria (including
subjective criteria). Performance Goals may differ from Participant to
Participant, Performance Period to Performance Period and from Award to Award.
Any criteria used may be measured, as applicable, (i) in absolute terms, (ii) in
relative terms (including, but not limited to, any increase (or decrease) over
the passage of time and/or any measurement against other companies or financial
or business or stock index metrics particular to the Company), (iii) on a per
share and/or share per capita basis, (iv) against the performance of the Company
as a whole or against any affiliate(s), or a particular segment(s), a business
unit(s) or a product(s) of the Company or individual project company, (v) on a
pre-tax or after-tax basis, and/or (vi) using an actual foreign exchange rate or
on a foreign exchange neutral basis.

(ff) “Performance Period” means the time period during which the Performance
Goals or other vesting provisions must be satisfied for Performance Shares or
Performance Units.

(gg) “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.

(hh) “Performance Unit” means an Award which may be earned in whole or in part
upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.

(ii) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.

(jj) “Plan” means this 2020 Equity Incentive Plan, as it may be amended from
time to time.

4

(kk) “Prior Plan” means that certain 2014 Equity Incentive Plan of the Company,
as amended February 20, 2019.

(ll) “Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 7 of the Plan.

(mm) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.

(nn) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(oo) “Section 16(b)” means Section 16(b) of the Exchange Act.

(pp) “Service Provider” means an Employee, Director or Independent Contractor.

(qq) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.

(rr) “Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 9 is designated as a Stock Appreciation
Right.

(ss) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

(tt) “Tax-Related Items” means income tax, social insurance or other social
contributions, national insurance, social security, payroll tax, fringe benefits
tax, payment on account or other tax-related items.

3. Stock Subject to the Plan.

(a) Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
shall be the sum of (i) the number of Shares equal to 11% of the fully diluted
capitalization of the Company on the Effective Date and (ii) the number of
Shares becoming available for reuse in accordance with Section 3 of the Prior
Plan following the Effective Date. The Shares may be authorized, but unissued,
or reacquired Common Stock. Notwithstanding the foregoing, subject to the
provisions of Section 14 below, in no event shall the maximum aggregate number
of Shares that may be issued under the Plan pursuant to Incentive Stock Options
exceed the number set forth in this Section 3(a) plus, to the extent allowable
under Section 422 of the Code and the regulations promulgated thereunder, any
Shares that again become available for issuance pursuant to Sections 3(b) and
3(c).

(b) Automatic Share Reserve Increase. The number of Shares available for
issuance under the Plan will be increased on the first day of each Fiscal Year
beginning with the 2021 Fiscal Year and ending on (and including) the first day
of the 2031 Fiscal Year, in an amount equal to the lesser of (i) 5% of the
outstanding Shares on the last day of the immediately preceding Fiscal Year and
(ii) such number of Shares determined by the Board.

(c) Lapsed Awards. To the extent an Award should expire or be forfeited or
become unexercisable for any reason without having been exercised in full, or is
surrendered pursuant to an Exchange Program, the unissued Shares that were
subject thereto shall, unless the Plan shall have been terminated, continue to
be available under the Plan for issuance pursuant to future Awards.  In
addition, any Shares which are retained by the Company in order to satisfy the
exercise or purchase price for any Award or any withholding taxes due with
respect to any Award shall be treated as not issued and shall continue to be
available under the Plan for issuance pursuant to future Awards.  Shares issued
under the Plan and later forfeited to the Company due to the failure to vest or
repurchased by the Company at the original purchase price paid to the Company
for the Shares (including, without limitation, upon forfeiture to or repurchase
by the Company in connection with a Participant ceasing to be a Service
Provider) shall again be available for future grant under the Plan. To the
extent an Award under the Plan is paid out in cash rather than Shares, such cash
payment will not result in reducing the number of Shares available for issuance
under the Plan.

5

4. Administration of the Plan.

(a) Procedure.

(i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.

(ii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iii) Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.

(b) Powers of the Administrator. Subject to the provisions of the Plan, the
Administrator will have the authority, in its discretion:

(i) to determine the Fair Market Value in accordance with Section 2(c);

(ii) to select the Service Providers to whom Awards may be granted hereunder;

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

(iv) to approve forms of Award Agreements for use under the Plan;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder; such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;

(vi) to institute and determine the terms and conditions of an Exchange Program;
provided, however, that the Administrator shall not implement an Exchange
Program without the approval of the holders of a majority of the Shares that are
present in person or by proxy and entitled to vote at any annual or special
meeting of Company’s stockholders;

(vii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations established for the purpose of satisfying
applicable non-U.S. laws, for qualifying for favorable tax treatment under
applicable non-U.S. laws or facilitating compliance with non-U.S. laws
(sub-plans may be created for any of these purposes);

(ix) to modify or amend each Award (subject to Section 21 of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards, to accelerate vesting and to
extend the maximum term of an Option (subject to Section 6(b) of the Plan
regarding Incentive Stock Options);

(x) to allow Participants to satisfy tax withholding obligations in such manner
as prescribed in Section 15 of the Plan;

(xi) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xii) to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award; and

(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

6

(d) Delegation by the Administrator. To the extent permitted by Applicable Laws,
the Administrator, in its sole discretion and on such terms and conditions as it
may provide, may delegate all or any part of its authority and powers under the
Plan to one or more Directors or officers of the Company.

5. Award Eligibility. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units may be granted to Service Providers. Incentive Stock Options may be
granted only to Employees.

6. Stock Options.

(a) Limitations. Each Option will be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as
Nonstatutory Stock Options. For purposes of this Section 6(a), Incentive Stock
Options will be taken into account in the order in which they were granted. The
Fair Market Value of the Shares will be determined as of the date the Option
with respect to such Shares is granted. With respect to the Committee’s
authority in Section 4(b)(ix), if, at the time of any such extension, the
exercise price per Share of the Option is less than the Fair Market Value of a
Share, the extension shall, unless otherwise determined by the Committee, be
limited to the earlier of (1) the maximum term of the Option as set by its
original terms, or (2) ten (10) years from the grant date. Unless otherwise
determined by the Committee, any extension of the term of an Option pursuant to
Section 4(b)(ix) shall comply with Code Section 409A to the extent necessary to
avoid taxation thereunder.

(b) Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten (10)
years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.

(c) Option Exercise Price and Consideration.

(i) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:

(1) In the case of an Incentive Stock Option

(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant.

(B) granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price will be no less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.

(2) In the case of a Nonstatutory Stock Option, the per Share exercise price
will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.

(3) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.

(ii) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.

(iii) Form of Consideration. The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration for
both types of Options

7

may consist entirely of: (1) cash; (2) check (subject to collection); (3)
promissory note, to the extent permitted by Applicable Laws; (4) other Shares,
provided that such Shares have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which such Option will
be exercised and provided that accepting such Shares will not result in any
adverse accounting consequences to the Company, as the Administrator determines
in its sole discretion; (5) consideration received by the Company under a
broker-assisted (or other) cashless exercise program (whether through a broker
or otherwise) implemented by the Company in connection with the Plan; (6) by net
exercise; (7) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or (8) any combination of the
foregoing methods of payment.

(d) Exercise of Option.

(i) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.

An Option will be deemed exercised when the Company receives: (i) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with full payment of any
applicable taxes or other amounts required to be withheld or deducted with
respect to the Option). Full payment may consist of any consideration and method
of payment authorized by the Administrator and permitted by the Award Agreement
and the Plan. Shares issued upon exercise of an Option will be issued in the
name of the Participant. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder will exist with respect to the Shares subject to an Option,
notwithstanding the exercise of the Option. The Company will issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 14 of the Plan.

(ii) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s termination as the
result of the Participant’s death, Disability or Cause, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement). In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for three (3) months
following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.

(iii) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination as a result of the Participant’s Disability.
Unless otherwise provided by the Administrator, if on the date of termination
the Participant is not vested as to his or her entire Option, the Shares covered
by the unvested portion of the Option will revert to the Plan. If after
termination the Participant does not exercise his or her Option within the time
specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

(iv) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the Option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following the Participant’s death. Unless otherwise provided by

8

the Administrator, if on the date of termination the Participant is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option will revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

(v) Termination for Cause. If a Participant ceases to be a Service Provider as a
result of being terminated for Cause, any outstanding Option (including any
vested portion thereof) held by such Participant shall immediately terminate in
its entirety upon the Participant being first notified of his or her termination
for Cause and the Participant will be prohibited from exercising his or her
Option from and after the date of such termination. All the Participant’s rights
under any Option, including the right to exercise the Option, may be suspended
pending an investigation of whether Participant will be terminated for Cause.

7. Restricted Stock.

(a) Grant of Restricted Stock. Restricted Stock may be granted at any time and
from time to time as determined by the Administrator. After the Administrator
determines that it will grant Restricted Stock under the Plan, it will advise
the Participant in an Award Agreement of the terms, conditions, and restrictions
(if any) related to the grant, including the number of Shares of Restricted
Stock.

(b) Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Unless the Administrator determines otherwise,
the Company as escrow agent will hold Shares of Restricted Stock until the
restrictions on such Shares have lapsed.

(c) Transferability. Except as provided in this Section 7 or the Award
Agreement, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.

(d) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

(e) Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.

(f) Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

(g) Dividends and Other Distributions. During the Period of Restriction, any
dividends or distributions paid with respect to Shares of Restricted Stock will
be subject to the same restrictions, including without limitation restrictions
on transferability and forfeitability, as the Shares of Restricted Stock with
respect to which they were paid.

(h) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will be
cancelled and returned as unissued shares to the Company and again will become
available for grant under the Plan.

8. Restricted Stock Units.

(a) Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions (if
any) related to the grant, including the number of Restricted Stock Units.

(b) Vesting Criteria and Other Terms. The Administrator will set vesting
criteria Performance Goals or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion, which,
depending on the extent to which the criteria are met, will determine the number
of Restricted Stock Units that will be paid out to the Participant.

9

(c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.

(d) Dividend Equivalents. The Administrator may, in its sole discretion, award
dividend equivalents in connection with the grant of Restricted Stock Units that
may be settled in cash, in Shares of equivalent value, or in some combination
thereof.

(e) Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made upon the date(s) determined by the Administrator and set forth in the Award
Agreement, which shall specify whether earned Restricted Stock Units may be
settled in cash, Shares, or a combination of both.

(f) Cancellation. On the date set forth in the Award Agreement, all Shares
underlying any unvested, unlapsed unearned Restricted Stock Units will be
forfeited to the Company for future issuance.

9. Stock Appreciation Rights.

(a) Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion.

(b) Number of Shares. The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Service
Provider.

(c) Exercise Price and Other Terms. The per share exercise price for the Shares
to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan.

(d) Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.

(e) Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement. Notwithstanding the
foregoing, the rules of Section 6(b) relating to the maximum term and Section
6(d) relating to exercise also will apply to Stock Appreciation Rights.

(f) Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:

(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(ii) The number of Shares with respect to which the Stock Appreciation Right is
exercised.

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

10. Performance Units and Performance Shares.

(a) Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion. The Administrator
will have complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant.

(b) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

10

(c) Performance Goals and Other Terms. The Administrator will set Performance
Goals or other vesting provisions (including, without limitation, continued
status as a Service Provider) in its discretion which, depending on the extent
to which they are met, will determine the number or value of Performance
Units/Shares that will be paid out to the Service Providers. Each Award of
Performance Units/Shares will be evidenced by an Award Agreement that will
specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. Without limiting the
foregoing, the Administrator shall adjust any Performance Goals or other feature
of an Award that relates to or is wholly or partially based on the number of, or
the value of, any stock of the Company, to reflect any stock dividend or split,
repurchase, recapitalization, combination, or exchange of shares or other
similar changes in such stock.

(d) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding Performance Goals or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
sole discretion, may reduce or waive any Performance Goals or other vesting
provisions for such Performance Unit/Share.

(e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made upon the time set forth in the applicable
Award Agreement. The Administrator, in its sole discretion, may pay earned
Performance Units/Shares in the form of cash, in Shares (which have an aggregate
Fair Market Value equal to the value of the earned Performance Units/Shares at
the close of the applicable Performance Period) or in a combination thereof.

(f) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.

11. Outside Director Limitations. No Outside Director may receive Awards under
the Plan with a total grant date fair value that, when combined with cash
compensation received for service as an Outside Director, exceeds $500,000 in a
calendar year, increased to $1,000,000 with respect to (x) the twelve-month
period commencing on the Effective Date and (y) the calendar year in which each
Outside Director’s initial services as an Outside Director commences. Grant date
fair value for purposes of Awards to Outside Directors under the Plan will be
determined as follows: (a) for Options and Stock Appreciation Rights, grant date
fair value will be calculated using the Black-Scholes valuation methodology on
the date of grant of such Option or Stock Appreciation Right and (b) for all
other Awards other than Options and Stock Appreciation Rights, grant date fair
value will be determined by either (i) calculating the product of the Fair
Market Value per Share on the date of grant and the aggregate number of Shares
subject to the Award or (ii) calculating the product using an average of the
Fair Market Value over a number of trading days and the aggregate number of
Shares subject to the Award. Awards granted to an individual while he or she was
serving in the capacity as an Employee or while he or she was an Independent
Contractor but not an Outside Director will not count for purposes of the
limitations set forth in this Section 11.

12. Leaves of Absence/Transfer Between Locations. The Administrator shall have
the discretion to determine at any time whether and to what extent the vesting
of Awards shall be suspended during any leave of absence; provided, however,
that in the absence of such determination, vesting of Awards shall continue
during any paid leave and shall be suspended during any unpaid leave of greater
than thirty (30) days (unless otherwise required by Applicable Laws). A
Participant will not cease to be an Employee in the case of (a) any leave of
absence approved by the Participant’s employer or (b) transfers between
locations of the Company or between the Company, its Parent, or any Subsidiary.
If an Employee is holding an Incentive Stock Option and such leave exceeds three
(3) months then, for purposes of Incentive Stock Option status only, such
Employee’s service as an Employee shall be deemed terminated on the first (1st)
day following such three (3) month period and the Incentive Stock Option shall
thereafter automatically treated for tax purposes as a Nonstatutory Stock Option
in accordance with Applicable Laws, unless reemployment upon the expiration of
such leave is guaranteed by contract or statute, or unless provided otherwise
pursuant to a written Company policy.

11

13. Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, such Award
will contain such additional terms and conditions as the Administrator deems
appropriate.

14. Adjustments; Dissolution or Liquidation; Merger or Change in Control.

(a) Adjustments. In the event of a stock split, reverse stock split, stock
dividend, combination, consolidation, recapitalization (including a
recapitalization through a large nonrecurring cash dividend) or reclassification
of the Shares, subdivision of the Shares, a rights offering, a reorganization,
merger, spin-off, split-up, repurchase, or exchange of Common Stock or other
securities of the Company or other significant corporate transaction, or other
change affecting the Common Stock occurs, the Administrator, in order to prevent
dilution, diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will, in such manner as it may
deem equitable, adjust the number, kind and class of securities that may be
delivered under the Plan and/or the number, class, kind and price of securities
covered by each outstanding Award. Notwithstanding the forgoing, all adjustments
under this Section 14 shall be made in a manner that does not result in taxation
under Code Section 409A.

(b) Dissolution or Liquidation. In the event of the proposed winding up,
dissolution or liquidation of the Company, the Administrator will notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. To the extent it has not been previously exercised or settled, an
Award will terminate immediately prior to the consummation of such proposed
action.

(c) Corporate Transaction. In the event of (i) a transfer of all or
substantially all of the Company’s assets, (ii) a merger, consolidation or other
capital reorganization or business combination transaction of the Company with
or into another corporation, entity or person, or (iii) the consummation of a
transaction, or series of related transactions, in which any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of more than 50% of the Company’s then outstanding capital stock (a
“Corporate Transaction”), each outstanding Award (vested or unvested) will be
treated as the Administrator determines, which determination may be made without
the consent of any Participant and need not treat all outstanding Awards (or
portion thereof) in an identical manner. Such determination, without the consent
of any Participant, may provide (without limitation) for one or more of the
following in the event of a Corporate Transaction: (A) the continuation of such
outstanding Awards by the Company (if the Company is the surviving corporation);
(B) the assumption of such outstanding Awards by the surviving corporation or
its parent; (C) the substitution by the surviving corporation or its parent of
new options or other equity awards for such Awards; (D) the cancellation of such
Awards in exchange for a payment to the Participants equal to the excess of (1)
the Fair Market Value of the Shares subject to such Awards as of the closing
date of such Corporate Transaction over (2) the exercise price or purchase price
paid or to be paid (if any) for the Shares subject to the Awards; provided that
at the discretion of the Administrator, such payment may be subject to the same
conditions that apply to the consideration that will be paid to holders of
Shares in connection with the transaction; provided, however, that any payout in
connection with a terminated award shall comply with Code Section 409A to the
extent necessary to avoid taxation thereunder; or (E) the opportunity for
Participants to exercise the Options prior to the occurrence of the Corporate
Transaction and the termination (for no consideration) upon the consummation of
such Corporate Transaction of any Options not exercised prior thereto.

(d) Change in Control. An Award may be subject to additional acceleration of
vesting and exercisability upon or after a Change in Control as may be provided
in the Award Agreement for such Award or as may be provided in any other written
agreement between the Company or any Affiliate and the Participant, but in the
absence of such provision, no such acceleration will occur.

15. Tax.

(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof) or prior to any time the Award or
Shares are subject to taxation or other Tax-Related Items, the Company and/or
the Participant’s employer will have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy any Tax-Related Items or other items that are required to be withheld
or deducted or otherwise applicable with respect to such Award.

12

(b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such withholding or deduction obligations or any other
Tax-Related Items, in whole or in part by (without limitation) (i) paying cash,
(ii) electing to have the Company withhold otherwise deliverable cash or Shares,
or (iii) delivering to the Company already-owned Shares; provided that, unless
specifically permitted by the Company, any proceeds derived from a cashless
exercise must be an approved broker-assisted cashless exercise or the cash or
Shares withheld or delivered must be limited to avoid financial accounting
charges under applicable accounting guidance or Shares must have been previously
held for the minimum duration required to avoid financial accounting charges
under applicable accounting guidance. Except as otherwise determined by the
Administrator, the Fair Market Value of the Shares to be withheld or delivered
will be determined as of the date that the amounts are required to be withheld
or deducted.

(c) Compliance With Code Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Code Section 409A. The Plan and each Award Agreement under the
Plan is intended to meet the requirements of Code Section 409A (or an exemption
therefrom) and will be construed and interpreted in accordance with such intent,
except as otherwise determined in the sole discretion of the Administrator. To
the extent that an Award or payment, or the settlement or deferral thereof, is
subject to Code Section 409A the Award will be granted, paid, settled or
deferred in a manner that will meet the requirements of Code Section 409A (or an
exemption therefrom), such that the grant, payment, settlement or deferral will
not be subject to the additional tax or interest applicable under Code
Section 409A. In no event will the Company be responsible for or reimburse a
Participant for any taxes or other penalties incurred as a result of the
application of Code Section 409A.

16. No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company or any Subsidiary or
Affiliate, nor will they interfere in any way with the Participant’s right or
the Company’s or any Subsidiary or Affiliate’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.

17. Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the granting of an Award is authorized, or such other date as may
be specified in such authorization.

18. Corporate Records Control. In the event that the corporate records (e.g.,
Board consents, resolutions or minutes) documenting the corporate action
constituting the grant contain terms (e.g., exercise price, vesting schedule or
number of shares) that are inconsistent with those in the Award Agreement or
related grant documents as a result of a clerical error in the papering of the
Award Agreement or related grant documents, the corporate records will control
and the Participant will have no legally binding right to the incorrect term in
the Award Agreement or related grant documents.

19. Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the U.S. Dodd-Frank Wall Street Reform and Consumer Protection Act
or other Applicable Laws. In addition, the Board may impose such other clawback,
recovery or recoupment provisions in an Award Agreement as the Board determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired Shares or other cash or property upon the
occurrence of an event constituting Cause. No recovery of compensation under
such a clawback policy will be an event giving rise to a right to resign for
“good reason” or “constructive termination” (or similar term) under any
agreement with the Company.

20. Term of Plan. Subject to Section 24 of the Plan, this Plan will become
effective as of the Effective Date. The Plan will continue in effect until
terminated under Section 21 of the Plan.

21. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Administrator may at any time amend, alter,
suspend or terminate the Plan.

13

(b) Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will materially impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company. Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.

22. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares will not be issued pursuant to the exercise or
vesting (as applicable) of an Award unless the exercise or vesting of such Award
and the issuance and delivery of such Shares will comply with Applicable Laws
and will be further subject to the approval of counsel for the Company with
respect to such compliance.

(b) Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

23. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.

24. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.

25. Notices and Agreements. Any notices, agreements or communications provided
pursuant to the Plan will be given in writing, in a form provided by the Company
(including documents delivered in electronic form). Unless specifically provided
for in the Plan, notices, agreements or communications will be deemed
effectively given upon receipt (including documents delivered in electronic
form).

26. Governing Law. The Plan and all Awards hereunder shall be construed in
accordance with and governed by the laws of the Commonwealth of Virginia, but
without regard to its conflict of law provisions.

14